Citation Nr: 0947825	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  08-22 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as secondary to a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, and Spouse, L.C.


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1984 to May 1987.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery 
Alabama, which, inter alia, denied the Veteran's claim for 
service connection for diabetes mellitus.

In written correspondence in August 2009, the Veteran 
directly submitted to the Board additional evidence regarding 
the etiology of his diabetes mellitus.  The agency of 
original jurisdiction (AOJ) has not considered this 
statement; however, the Veteran has signed a waiver of 
initial AOJ consideration.  See 38 C.F.R. § 20.1304(c).  
Thus, there is no requirement for a remand to the AOJ for 
initial consideration of the new evidence.

In August 2009, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge; a copy of 
this transcript has been associated with the record.

In January 2009, the Veteran withdrew from the appeal the 
issue of an increased rating for his service-connected low 
back disorder.  See 38 C.F.R. § 20.204(b) (2008).  Therefore, 
this matter is no longer before the Board.


FINDINGS OF FACT

1.  The Veteran has current diagnoses of diabetes mellitus.

2.  The Veteran is currently service-connected for chronic 
low back pain, degenerative disc disease at multiple levels, 
and spinal stenosis associated with mild lumbar scoliosis.  

3.  There is an approximate balance of competent favorable 
and unfavorable evidence to relate the Veteran's current 
diabetes mellitus to his service-connected chronic low back 
pain, degenerative disc disease at multiple levels, and 
spinal stenosis associated with mild lumbar scoliosis.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
Veteran's diabetes mellitus condition was incurred secondary 
to his service-connected chronic low back pain, degenerative 
disc disease at multiple levels, and spinal stenosis 
associated with mild lumbar scoliosis.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In 
this case, the Board is granting in full the benefits sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be discussed further.  

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran 
developed a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service - 
the so-called "nexus" requirement.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  That is, a Veteran can establish 
continuity of symptomatology in cases where the Veteran 
cannot fully establish the in-service and/or nexus elements 
of service connection discussed above.  38 C.F.R. § 3.303(b); 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To 
establish continuity of symptomatology, the Court held that a 
Veteran must show "(1) that a condition was 'noted' during 
service, (2) with evidence of post-service continuity of the 
same symptomatology, and (3) medical or lay evidence of a 
nexus between the present disability and the post-service 
symptomatology."  Barr, 21 Vet. App. at 307.  

A disability can also be service connected if it is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  A claim for 
secondary service connection requires competent medical 
evidence linking the asserted secondary disorder to the 
service-connected disability.  Velez v. West, 11 Vet. App. 
148, 158 (1998).  See also Wallin v. West, 11 Vet. App. 509, 
512 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) (both 
indicating, like Velez, that competent medical nexus evidence 
is required to associate a disorder with a service-connected 
disability).  

In short, in order to establish entitlement to service 
connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

Whether medical evidence or lay evidence is sufficient to 
relate the current disorder to the in-service symptomatology 
depends on the nature of the disorder in question.  Savage, 
10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Id.  Lay evidence is competent if 
it is provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In Jandreau, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) rejected as "too 
broad" the former proposition that competent medical 
evidence is always required when the determinative issue 
involves either medical etiology or a medical diagnosis.  
492 F.3d at 1376-77.  Instead, lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Id. at 1377 (footnote 
omitted).  For example, a layperson would be competent to 
identify a "simple" condition like a broken leg, but would 
not be competent to identify a form of cancer.  Id. at 1377 
n.4.

When a condition is capable of lay observation, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether the evidence supports 
a finding of in-service incurrence sufficient to establish 
service connection.  Barr, 21 Vet. App. at 310.  Although the 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
it cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102.  

Analysis for Service Connection and Secondary Service 
Connection 
for Diabetes Mellitus

The Veteran contends that his diabetes mellitus is secondary 
to his service-connected low back disorder.  See the 
Veteran's claim dated April 2007.  

When determining service connection, all theories of 
entitlement, direct and secondary, must be considered.  
Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).  
As such, the Board will first address the Veteran's claims 
for service connection for diabetes mellitus on a secondary 
basis.

The first requirement for a service-connection claim - on 
either a direct or secondary basis -is the existence of a 
current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004), Wallin v. West, 11 Vet. App. 509, 512 
(1998).  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110; see Degmetich v. Brown, 104 F.3d 1328 
(1997).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the 
Court noted that Congress specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may 
not be granted unless a current disability exists).

In regards to his diabetes mellitus, the Veteran has provided 
the AOJ with a private treatment record dated in January 2007 
by J. Kreutzmann, MD, which indicated that the Veteran had 
been managing diabetes mellitus for the prior 4-5 years.  
Further, a VA medical examination reported a history of 
diabetes mellitus dating back to 2004.  Finally the Veteran 
has indicated that he was diagnosed with diabetes mellitus in 
2004 or 2005.  See the hearing transcript pg. 10.  The 
Veteran is competent to report a contemporaneous diagnosis.  
Jandreau, supra, at 1377 (footnote omitted).  As such, there 
is competent medical evidence that the Veteran currently 
experiences diabetes mellitus.  

When claiming service connection for a secondary condition, 
after showing that he has the claimed disorder as noted 
above, the Veteran must show that he has a currently service-
connected disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998).  The Veteran was service-connected chronic low back 
pain, secondary to lumbar scoliosis rated at 10 percent in 
March 1988.  Thus, the Veteran is currently service-connected 
for a low back disability.

The third requirement for secondary service connection is for 
medical evidence establishing a nexus (i.e., link) between 
the service-connected disability and the current disability.  
Wallin, at 512.  

The Veteran has provided the VA with private treatment 
records which indicate that his current diabetes mellitus is 
the result of his service-connected low back disability.  See 
private treatment records provided by Dr. Kreutzmann dated in 
January 2007 and August 2009.  These opinions characterize 
the Veteran's current diabetes mellitus as being due to the 
Veteran's low back disability which has caused the Veteran to 
gain weight due to an "inability to exercise properly."  
However, a VA medical examination dated in July 2007 has 
indicated that the Veteran's diabetes mellitus is "less 
likely as not... a result of his lumbar spine condition."   
This leaves the Board with contradictory diagnoses regarding 
the etiology of the Veteran's diabetes mellitus.

As such, the medical nexus evidence of record includes two 
favorable medical opinions and one unfavorable medical 
opinion.  In evaluating the probative value of competent 
medical evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).

Regarding favorable medical evidence which has been provided, 
the etiology provided by Dr. Kreutzmann is apparently based 
on thorough examinations of the Veteran, a history of 
treatment of the Veteran, and the Veteran's reported history 
regarding his low back injury.  Dr Kreutzmann has provided a 
rationale for the conclusion reached.  However, the Board 
acknowledges that the opinion rendered by the Veteran's 
private physician did not involve a review of the Veteran's 
case file.  In this regard, one of the factors for assessing 
the probative value of a medical opinion is the physician's 
access to the claims file.  Prejean v. West, 13 Vet. 444, 
448-9 (2000).  An opinion that is based on review of the 
entire record may be more probative than an opinion that is 
based on reported history.  Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  But a lack of review of a VA claims file does 
not render a medical opinion incompetent.  See generally 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Rather, 
the probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  Nieves-
Rodriguez, supra; Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
"It is the factually accurate, fully articulated, sound 
reasoning for the conclusion, not the mere fact that the 
claims file was reviewed, that contributes probative value to 
a medical opinion."  Nieves-Rodriguez, 22 Vet. App. at 304.  
In essence, the Board may not prefer one medical opinion over 
another solely based on claims file review or the absence 
thereof; most of the probative value of a medical opinion 
comes from its reasoning.  Id.  

In the present case, while the private physician did not 
review the Veteran's claims folder in rendering the opinion 
regarding the etiology of the Veteran's diabetes mellitus, a 
review of the claims folder would not have significantly 
altered the favorable opinion.  In fact, as discussed above, 
the Veteran's reported history regarding his low-back 
disability was considered as accurate and credible, such that 
a review of the claims folder would not have altered the 
opinion.  Rather, a review of the claims file which shows 
that the Veteran has a history of treatment for his low back 
disorder, and that the Veteran was also service-connected for 
major depression in June 2009 due to his low back disorder, 
would have lent support to the assessment of the etiology of 
the Veteran's diabetes mellitus.  The Court has held that VA 
cannot reject a medical opinion simply because it is based on 
a history supplied by the Veteran and that the critical 
question is whether that history was accurate.  Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005); see, e. g., Coburn 
v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a 
Veteran's statement renders a medical report incredible only 
if the Board rejects the statements of the Veteran).  Here, 
the Board finds that the Veteran's reported history as to a 
low back disorder has been confirmed as accurate and 
credible.  As such, the opinions provided by Dr. Kreutzmann 
are probative, even absent a review of the claims folder.  

As to the negative opinion, the July 2007 VA medical examiner 
concluded that the Veteran's low back disorder was "not the 
only contributing factor to his sedentary life style and 
hence obesity."  The VA medical examiner further noted the 
Veteran's history with "problems involving his lower 
extremities," "[c]hronic right ankle and foot pain," and 
further noted the family history of diabetes as being factors 
to consider.  The VA medical examination was based on a 
review of the claims folder, an examination of the Veteran, 
and the Veteran's reported history. 

As such, both the private treatment records provided by the 
Veteran and the VA medical examination provide rationales for 
the conclusions reached.  Overall, the Board can find no 
reason why the VA medical examination opinion would be any 
more probative than the conclusions reached by the Veteran's 
private physician.  

In adjudicating this claim, the Board must also consider the 
doctrine of reasonable doubt.  As the Court has written:

	A unique standard of proof applies in 
decisions on claims for Veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a Veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).  See, too, 38 C.F.R. 
§ 3.102.

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise (about evenly 
balanced for and against), the appellant prevails.  Where the 
"fair preponderance of the evidence" is against the claim, 
the appellant loses and the benefit of the doubt rule has no 
application.  Gilbert, 1 Vet. App. at 56.  "A properly 
supported and reasoned conclusion that a fair preponderance 
of the evidence is against the claim necessarily precludes 
the possibility of the evidence also being in an approximate 
balance."  Id. at 58.  The Court has further held that where 
there is "significant evidence in support of the appellant's 
claim," the Board must provide a "satisfactory 
explanation" as to why the evidence is not in equipoise.  
Williams v. Brown, 4 Vet. App. 270, 273 (1993).

Here, there is conflicting competent medical evidence as to 
whether the Veteran's diabetes mellitus is connected to his 
low back disorder, but no apparent basis for rejecting any 
particular opinion.  The Board also notes that the VA medical 
examiner's opinion did state that the Veteran's low back 
disorder was "not the only factor" in causing the Veteran's 
diabetes mellitus, implying that the Veteran's low back 
disorder may have been a contributing factor, if not the 
primary factor in the Veteran's diabetes mellitus.  In light 
of the contrasting findings, and the apparent ambiguity of 
the VA medical examiner's conclusion, the Board finds that 
the evidence is in equipoise.  That is, there is an 
approximate balance of the positive and negative evidence.  
In such situations, the benefit of the doubt is resolved in 
the Veteran's favor.  Accordingly, service connection for 
diabetes mellitus is warranted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.


ORDER

Service connection for diabetes mellitus, as secondary to the 
service-connected low back disorder, is granted.




____________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


